ORDER
PER CURIAM.
Heinrich W. Schmid (Father) appeals from a Judgment Modifying Decree of Dissolution. Father contends the trial court erred (1) in ordering him to pay Donna K. Schmid (Mother) $900 per month, plus 82% of uncovered medical, hospitalization, and dental expenses because such an order was an abuse of discretion; (2) in entering an order of child support in the amount of $900 per month because the amount was not supported by substantial evidence, the trial court erroneously applied the law in giving such amount, and the amount awarded was an abuse of discretion; (3) in ordering Father to pay the child support to Mother rather than directly to the minor child; and (4) in awarding Mother attorneys fees.
We will not substitute its judgment for that of the trial court absent a manifest abuse of discretion, and we will not disturb an award of child support unless the evidence is “palpably insufficient” to support it. Holmes v. Holmes, 878 S.W.2d 906, 909 (Mo.App. E.D.1994). We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).